DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2 in the reply filed on 11 February 2022 is acknowledged.    
It is noted all remaining pending claims have been amended to be commensurate in scope and depend on claims 1 or 2.  The restriction requirement, however, still remains in place. The requirement is deemed proper and therefore made Final.

Status of Application
Claims 1-2, 6-13, 15-18 and new claims 23-27 are pending and subject to examination on the merits.

Priority
The instant application is a 371 of PCT/US2018/048573 filed 29 August 2018 which claims benefit of US Provisional applications 62/551,490 and 62/551,502, both filed 29 August 2017.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 29 April 2021 and 02 November 2020 have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

Specification
Compliance with Sequence Rules
The specification is objected to because it does not comply with the sequence rules.  This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  However, this application fails to fully comply with the requirements of 37 C.F.R. § 1.821 through 1.825; Applicants’ attention is directed to the final rulemaking notice published at 55 FR 18230 (May 1, 1990), and 1114 OG 29 (May 15, 1990).  
The specification has numerous sequences in the specification, pp. 39-43 and 47-51.  EACH sequence having more than four amino acids or more than 10 nucleotides must have a sequence identifier and a corresponding sequence filed in a sequence listing.  Applicant’s have not filed any sort of sequence listing.
	In addition, once Applicant’s have filed a sequence listing, it must be accompanied by an amendment to the specification both identify the sequences by sequence identifier as well as to enter said sequence listing into the specification.  
The amendment must direct entry of either the "Sequence Listing" (as required by 37 CFR 1.825(a)(2) or 1.825(b)(2)) or contain the required Incorporation by Reference paragraph into the application.

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6-13, 15-18 and new claims 23-27  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims in their broadest are drawn to methods of making a chimeric, or displaying/immobilizing S-layer fusion proteins, by recombinantly engineering methylotrophic or methanotrophic bacteria to express a S-layer protein, a self-aggregating/assembling fragment thereof, and a heterologous polypeptide or peptide of interest and culturing to produce said fusion protein.  
	Thus, the claims are drawn to a method of utilizing an enormous genus of S-layer fusion proteins, wherein said S-layer proteins are not even required to be from the methano- or methylotroph.  Even if this were the case, not many S-layer proteins have been identified from methanotrophs or methylotrophs.  The specification is drawn to utilizing two distinct methylotrophs, namely, Methylomicrobium alcaliphilum or M. alcaliphilum sp. 20Z, wherein even these proteins were not easy to find without a global proteomics study of the entire genome of the organisms (See Collings, Ph.D. thesis - 2021, p. 109).  However, S-layer fusions utilizing two S-layer proteins from M. alcaliphilum sp. 20Z is not deemed representative of all S-layer protein fusions; nor those from methano- or methylotrophs because as taught by Fagan et al. (Nature Reviews, Microbiology, 2014 – cited herein) said proteins vary widely in their structures and functions (See p. 211, 2nd col., middle paragraph).
The MPEP in section 2163.02 states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made/filed, of the specific subject matter claimed.  The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").   Thus, an applicant shows possession of the claimed invention by "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

In addition, it is imperative that the written description of any invention provides clear description of how to achieve the desired results and not suggestions for the those skilled in the art to finish what Applicant’s started, e.g. “is not a reward for the search, but compensation for its successful conclusion.” Ariad, 598 F.3d at 1353 (quoting University of Rochester, 358 F.3d at 930 n.10).  

Conclusion
No claim allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        05 May 2022